Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 8/31/2020. Claim(s) 1-8 is/are pending.
Status Inquiry
A voicemail was left for Applicant’s representative, Tiffany Adigwe, on 8/24/2022 in response to Applicant’s status inquiry request filed 8/23/2022. The examiner stated in the voicemail that examination had begun on the application and thus Applicant should expect a first Office action in the following weeks. In a return voicemail to the examiner on 8/24/2022 Ms. Adigwe acknowledged receipt of the examiner’s message.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a steer angle limit value that decreases based on the decrease in the end interval angle”. There is insufficient antecedent basis for “the decrease in the end interval angle” in the claim. Claim 1, from which claim 2 depends, recites “the control circuit being configured to execute an end-abutting relaxation control to correct the current command value such that decrease in an end interval angle is restricted”. Claim 1 recites that “decrease in an end interval angle is restricted” (emphasis added), and thus, it is unclear what “the decrease in the end interval angle” in claim 2 is referring to and thus the claim is indefinite. It is further unclear how the “end-abutting relaxation control” is executed “such that decrease in an end interval angle is restricted” as recited in claim 1 and the “end-abutting relaxation control” is executed by “limiting the absolute value of the current command value to the steer angle limit value” as recited in claim 2. Applicant’s specification appears to describe this concept of claim 2 in para. 0043, which does not clarify the ambiguity. For the purposes of examination, the examiner is interpreting the term “restricted” in claim 1 extremely broadly to mean that decrease in the end interval angle may occur but is controlled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Immura (US 2018/0194389 A1) in view of Kitazume et al. (US 2021/0245800 A1), hereafter referred to as Kitazume, further in view of Li (US 2016/0068081 A1).
Regarding claim 1, Imamura teaches a steering control device comprising: 
a control circuit (“an electric power steering apparatus that controls the steering system”, para. 0001, “Electric power is supplied to a control unit (ECU) 30 for controlling the electric power steering apparatus”, para. 0003, see Fig. 3 and para. 0041) configured to control a steering device (“steering system of a vehicle”, para. 0002, Fig. 1) and output a motor control signal (“control unit 30…controls a current supplied to the motor 20”, para. 0003), the steering device including a housing (“present invention suppresses a hitting sound (a shock sound between a rack and a rack end)”, para. 0035, wherein the “rack end” correspond’ s to Applicant’s “housing”), a turning shaft (“rack and pinion mechanism 5”, Fig. 1) contained in the housing so as to be capable of reciprocating, and an actuator (“reduction gears 3” and “motor 20”, Fig. 1) configured to give motor torque by which the turning shaft reciprocates using a motor as a drive source (“electric power steering apparatus (EPS) that energizes a steering system of a vehicle by using a rotational torque of a motor as an assist torque, applies an assist force of the motor as the assist torque to a steering shaft or a rack shaft by means of a transmission mechanism such as gears or a belt through a reduction mechanism”, para. 0002), 
the control circuit being configured to detect an absolute steer angle (“absolute steering angle θ2 exceeding the rack end Eθ0.”, para. 0042) that is indicated by an absolute angle having a range beyond 360° (“the steering angle θ is inputted into the absolute-value section 100 and the absolute steering angle |θ| is obtained, and then the absolute steering angle |θ| is inputted into the gain section 110”, para. 0043, “gain characteristic of the gain section 110 is shown, for example, in FIG. 4…the gain GS is a constant value “1.0” from the steering angle “0” to the absolute steering angle θ1 short of the rack end Eθ0, and the gain GS linearly decreases to the gain G (is not “0” and more than “0”) after reaching at the absolute steering angle θ1 till the absolute steering angle θ2 exceeding the rack end Eθ0.”, para. 0042), the absolute steer angle being a rotation angle of a rotation shaft (“column shaft 2”, Fig. 1) and being capable of being converted into a turning angle of a turning wheel (“steered wheels 8L and 8R”, Fig. 1) that is coupled to the turning shaft (“column shaft (a steering shaft, handle shaft) 2 connected to a steering wheel (handle) 1, is connected to steered wheels 8L and 8R through reduction gears 3, universal joints 4a and 4b, a rack and pinion mechanism 5, and tie rods 6a and 6b”, para. 0003, Fig. 1), 
the control circuit being configured to compute a current command value (“current command value Iref1”, Fig. 2) corresponding to a target value of the motor torque to be output by the motor (“electric power steering apparatus (EPS)…applies an assist force of the motor as the assist torque to a steering shaft or a rack shaft”, para. 0002, “current command value calculating section 31 calculates a current command value Iref1”, para. 0006, “The present invention relates to an electric power steering apparatus that calculates a current command value”, para. 0017), 
the control circuit being configured to perform a current feedback computation (“feedback control”, para. 0002) by which an actual current (“motor current”, para. 0002) value of electric current to be supplied to the motor follows the current command value (“feedback control adjusts a voltage supplied to the motor so that a difference between a current command value and a motor current becomes small”, para. 0002), 
the control circuit being configured to generate the motor control signal (“control unit 30 calculates a current command value of an assist command…and controls a current supplied to the motor 20”, para. 0003), 
the control circuit being configured to store an end position correspondence angle (“maximum steering angle”, para. 0038) associated with the absolute steer angle, the end position correspondence angle being an angle indicating an end position (“rack end”, para. 0038, see also para. 0009) where movement of the turning shaft is restricted by end abutting in which the turning shaft abuts on the housing (“the electric power steering apparatus judges whether the handle steering angle (absolute steering angle) of the steering system becomes short of the predetermined value for the maximum steering angle (rack end) or not”, para. 0038), 
the control circuit being configured to adjust a control gain to be used in the current feedback computation (“a gain section 110 having a gain characteristic of which gain GS changes in correspondence with the absolute steering angle |θ|”, para. 0041, see Fig. 3 and para. 0044); and 
a drive circuit (“inverter 37”, Fig. 3) configured to supply drive electric power to the motor based on the motor control signal (“the motor 20 is PWM-driven through an inverter 37 with PWM-signals”, para. 0007, see also “driving a motor based on the current command value”, Abstract).
Imamura does not explicitly teach the control circuit being configured to execute an end-abutting relaxation control to correct the current command value such that decrease in an end interval angle is restricted, when the end interval angle is equal to or smaller than a predetermined angle, the end interval angle indicating a distance of the absolute steer angle from the end position correspondence angle, and
the control circuit being configured to adjust a control gain to be used in the current feedback computation, such that the control gain increases, when overshoot of the actual current value occurs during the execution of the end-abutting relaxation control.
However, Kitazume teaches an electric power steering device, comprising:
a control circuit (“virtual rack end control unit 100A”, Fig. 7) being configured to execute an end-abutting relaxation control (“end-abutting impact mitigation control”, para. 0055) to correct a current command value (“current command value Iref1”, Fig. 7) such that decrease in an end interval angle (“control rotational displacement”, para. 0024, para. 0057, Fig. 4) is restricted, when the end interval angle is equal to or smaller than a predetermined angle (“threshold steering angle”, para. 0024), the end interval angle indicating a distance of an absolute steer angle (“steering angle”, para. 0056, Fig. 4) from an end position correspondence angle (“physical rack end”, Fig. 4) (“a control rotational displacement calculation unit configured to calculate a control rotational displacement when a steering angle of the steering system is in an angular range from a maximum allowable steering angle for the steering system to a predetermined threshold steering angle, the control rotational displacement being a steering angular displacement of the steering angle with the threshold steering angle as a reference”, para. 0024, “a target steering velocity based on steering torque and a steering angle sign (whether the steering angle is positive or negative) is calculated, and a first rotational displacement correction amount (steering angle for shifting) is calculated by a proportional-integral-differential (PID) controller”, para. 0056, “By calculating an output (end-abutting impact mitigation current command value) of the end-abutting impact mitigation control, using the corrected control rotational displacement (shift control steering angle), the output is reduced”, para. 0057), and
the control circuit being configured to adjust a control gain (“gain G”, para. 0091, see also “feedforward (FF) control unit 160”, Fig. 22) to be used in a current feedback computation, such that the control gain increases (“in FIG. 24, a gain unit 124B-6 is disposed at the succeeding stage to a multiplication unit 124B-3, that is, at the preceding stage to a rate limiter 124B-4, and a proportional control unit (P) 124A-5 and the gain unit 124B-6 have gains that are variable according to the vehicle speed Vs (ninth embodiment). The gain unit 124B-6 that responds to the vehicle speed Vs has characteristics that, as illustrated in FIG. 25,…the gain G increases linearly or nonlinearly as the vehicle speed Vs increases. The same applies to the proportional control unit (P) 124A-5, and the proportional control unit (P) 124A-5 has characteristics that the gain thereof responds to the vehicle speed Vs”, para. 0091).
Both Immura and Kitazume teach control circuits configured to adjust a control gain to be used in a current feedback computation in which an actual current value is supplied to a motor of a steering device (see para. 0001 of Kitazume). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Immura and Kitazume such that the control circuit of Immura performs the “end-abutting impact mitigation control” (para. 0055), as taught by Kitazume. The motivation for doing so would be “to reduce an abnormal noise caused by an impact at the time of end-abutting to a level not causing a sense of discomfort” (para. 0022), as taught by Kitazume. 
Immura and Kitazume teach determining a difference between an actual current value and a current command value (see para. 0006-0007 of Immura and para. 0006 of Kitazume), but do not explicitly teach that the control gain increases when overshoot of an actual current value occurs during the execution of the end-abutting relaxation control. While one of ordinary skill in the art would recognize that the “Current deviation ΔI (=Iref1−Im)” (para. 0006) of Kitazume could produce a value which indicates overshoot of the actual current value, Li is relied upon for this teaching.
See, Li teaches a device for controlling an electronic automobile, comprising:
a control circuit (Fig. 3-4) being configured to adjust a control gain (“control gain”, para. 0045,“a current PI control section 41 (FIG. 4) described later performs PI feedback control so as to eliminate a deviation relative to the command current value generated in the inverter”, para. 0044, “control gain adjustment section 34 adjusts a PI control gain of the current PI control section 41”, para. 0045) to be used in a current feedback computation (“a current PI control section 41 (FIG. 4) described later performs PI feedback control so as to eliminate a deviation relative to the command current value generated in the inverter”, para. 0044, “control gain adjustment section 34 adjusts a PI control gain of the current PI control section 41”, para. 0045), such that the control gain increases, when overshoot of an actual current value (“command current value of the motor”, para. 0053) (“As the absolute value IE_CURRI of the deviation between the measured current value and the command current value of the motor decreases, the integral gain Ki and the proportional gain Kp are decreased. This can suppress overshoot in current control”, para. 0053, “On the other hand, as the absolute value IE_CURRI of the deviation between the measured current value and the command current value of the motor 6 increases, the integral gain Ki and the proportional gain Kp are increased. This makes the responsiveness of the motor 6 quicker”, para. 0054, since Li teaches “the absolute value of the deviation (the deviation current value E_CURR) between the measured current value A_CURR and the command current value O_CURR of the motor 6”, para. 0062, it can be reasoned that current overshoot occurs, i.e., the “the deviation…between the measured current value A_CURR and the command current value O_CURR” is a negative value). 
Both Immura in view of Kitazume and Li teach control circuits configured to adjust a control gain used in a current feedback computation for a motor of a vehicle to improve comfort for a user (see “it is possible to reduce an abnormal noise caused by an impact at the time of end-abutting to a level not causing a sense of discomfort”, para. 0022 of Kitazume and “leads to improvement in occupant's riding comfort during power running control of the motor”, para. 0013 of Li). Li further teaches increasing the control gain when overshoot of an actual current occurs (para. 0054). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Immura in view of Kitazume with the teachings of Li such the control gain is increased during the “end-abutting impact mitigation control” (para. 0055) of Kitazume when current overshoot occurs, as taught by Li (para. 0062). The motivation for doing so would be “to achieve both suppression of overshoot in current control and improvement of the responsiveness of the motor 6”, as taught by Li (para. 0062) for the “motor 20” (Fig. 1, Immura) of Immura in view of Kitazume. 

Regarding claim 2, Kitazume further teaches wherein:
the control circuit is configured to compute a steer angle limit value (“current command value Irefm”, para. 0061, para. 0080) that decreases based on the decrease in the end interval angle, when the end interval angle is equal to or smaller than the predetermined angle (“FIG. 7 illustrates an example of an embodiment (first embodiment)…and, in the first embodiment,…an output limiter 161 configured to limit a maximum value of an end-abutting impact mitigation current command value Ireff from the end-abutting impact mitigation control unit 150”, para. 0061); 
the control circuit is configured to set a limit value (“maximum value of the current value Ireff”, para. 0080) that is an upper limit of an absolute value of the current command value, to a value that is equal to or smaller than the steer angle limit value (“A current command value Ireff that has been subjected to the end-abutting impact mitigation processing has a maximum value thereof limited by the output limiter 161, and a current command value Irefm obtained by limiting a maximum value of the current command value Ireff is inverted (−1) by the inverting unit 162 and input to the addition unit 33 as a current command value Iref2 (step S50)”, para. 0080); and 
the control circuit is configured to execute the end-abutting relaxation control by limiting the absolute value of the current command value to the steer angle limit value (“a limiter is disposed in a correction amount calculation path lest the absolute value of the correction amount becomes excessive. Further, a second rotational displacement correction amount (steering angle for shifting) is calculated with respect to a steering angle correction amount based on the steering torque and the steering angle sign (whether the steering angle is positive or negative), and, in conjunction therewith, since, when the amount of change in the correction amount becomes excessive, impact occurs when the steering angle has reached the physical rack end, a rate limiter is disposed in a correction amount calculation path (the B-side in a feedforward (FF) form). As with the A-side, a limiter for the correction amount is disposed lest the absolute value of the correction amount becomes excessive”, para. 0056).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Immura in view of Kitazume further in view of Li such that the control circuit of Immura performs the “end-abutting impact mitigation control” (para. 0055-0056), as taught by Kitazume. The motivation for doing so would be “to reduce an abnormal noise caused by an impact at the time of end-abutting to a level not causing a sense of discomfort” (para. 0022), as taught by Kitazume. 
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, when an adjustment start condition is satisfied during the execution of the end-abutting relaxation control, the adjustment start condition including a condition that an absolute value of a current deviation between the current command value and the actual current value is equal to or larger than a preset first current deviation threshold.








The closest prior art of record includes the following:
Regarding claim 3, Li further teaches wherein the control circuit is configured to determine that the overshoot of the actual current value occurs (“the current PI control section 41 performs PI feedback control is set in accordance with a running state. As shown in FIG. 3, the control gain adjustment section 34 adjusts the PI control gain during execution of power running control or regenerative control on the basis of a deviation current value”, para. 0050), and adjust the control gain such that the control gain increases (this limitation is taught in the rejection to claim 1 by Li, para. 0054), but does not explicitly teach that the control gain increases when an adjustment start condition is satisfied during the execution of the end-abutting relaxation control, the adjustment start condition including a condition that an absolute value of a current deviation between the current command value and the actual current value is equal to or larger than a preset first current deviation threshold.
While Li teaches “the control gain adjustment section 34 adjusts the PI control gain during execution of power running control or regenerative control on the basis of a deviation current value” (para. 0050) and “the PI control gain is optimally adjusted in accordance with the running state which changes every moment, an overshoot phenomenon can be avoided” (para. 0061), Li does not suggest the “adjustment start condition” as claimed. Further, it would not have been obvious to combine the teachings of Immura and Kitazume with those of Li such that the adjustment start condition is satisfied during the execution of the end-abutting relaxation control as claimed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666